 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT (“Agreement”) is made as of February 15, 2017, by and
between WSI INDUSTRIES, INC., a Minnesota corporation (“Borrower”), and
TRADITION CAPITAL BANK, a Minnesota banking corporation (“Lender”).

 

RECITALS

 

A. The Borrower has requested from the Lender an extension of credit in the form
of a term loan in the amount of Three Million Seven Hundred Thousand and 00/100
Dollars ($3,700,000.00) (the “Loan”), the proceeds are to be used by Borrower to
refinance existing debt on certain property located at 213 Chelsea Road, City of
Monticello, County of Wright, State of Minnesota (the “Property”).

 

B. The Lender is willing to agree to provide the Loan to the Borrower on the
terms and conditions hereinafter contained.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:

 

1. Documents Delivered by Borrower. To induce the Lender to commit to make the
requested Loan, and as a condition of making the Loan to the Borrower, the
Borrower shall, on the date hereof, deliver or caused to be delivered to Lender
the following, all of which shall be in form and substance reasonably acceptable
to the Lender:

 

  1.1. Title Insurance Policy. Deliver to Lender a Lender’s Title Policy,
hereinafter called “Title Policy,” from Guaranty Commercial Title, Inc., a
Minnesota corporation (the “Title Company”), issued to Lender in the amount of
the Loan with respect to the Mortgage and insuring that the Mortgage is a valid
first lien on the fee simple interest in the Property to the extent it purports
to be free and clear of mechanic’s liens, materialmen’s liens, taxes, easements,
or claims of easements not shown in the public records, special assessments,
rights of parties in possession and questions of survey and subject only to
exceptions specifically approved in writing by Lender.         1.2. Phase I
Environmental Report. A report of a phase I environmental site assessment of the
Property (“Phase I”) conducted by Braun Intertec Corporation dated February 1,
2017, which discloses no existing or potential hazardous waste or environmental
concerns with respect to the Property.         1.3. Certified Survey. An
ALTA/NSPS Survey of the Property (“Survey”) prepared by Clark Engineering
Corporation dated April 3, 2013 and certified to the Borrower, Lender and Title
Company, which shall comply with the 2011 ALTA Survey Minimum Standard Detail
Requirements and indicate all applicable Table A requirements, including without
limitation the location of all improvements (if any), utilities and easements
thereon along with an Affidavit of Survey executed by the Borrower.

 

   

  

 

  1.4. Appraisal. A current appraisal containing the value of the Property,
prepared by an MAI appraiser licensed in the State of Minnesota (“Appraisal”),
the amount of the Loan not to exceed 70% of the appraised value of the Property
in the Appraisal.         1.5. Flood Plain Determination. Evidence that the
Property is not located in a flood plain that requires flood insurance.        
1.6. Financial Statements. Current financial statements of Borrower and
Guarantors in a form and prepared in a manner reasonably acceptable to the
Lender.         1.7. Searches. Complete UCC, state and federal tax lien,
bankruptcy and judgment searches on Borrower and Guarantors from such offices as
the Lender may reasonably request which confirm that there are no interests
which would be prior to the Lender’s interest.         1.8. Zoning Letter.
Letter or other written correspondence from the City of Monticello, a municipal
corporation organized under the laws of the State of Minnesota (the “City”)
confirming that the Property has been zoned appropriately.         1.9.
Documentation. The Loan Documents set forth in Section 3 herein.

 

2. Loan Documents. The Borrower shall, on the date hereof, deliver to Lender the
following, all of which shall be in form and substance reasonably acceptable to
the Lender, as evidence of Borrower’s obligation to repay the Loan and to pay
interest and other charges, fees and expenses thereon:

 

  2.1. Loan Agreement. This Loan Agreement executed by the Borrower and Lender
setting forth the terms and conditions of the Loan.         2.2. Note.
Promissory Note of even date herewith made by Borrower and payable to Lender in
an amount of Three Million Seven Hundred Thousand and 00/100 Dollars
($3,700,000.00) (the “Note”);         2.3. Mortgage. A Combination Mortgage,
Security Agreement, Fixture Filing and Assignment of Leases and Rents
(“Mortgage”) executed by the Borrower, as Mortgagor, in favor of the Lender, as
Mortgagee, securing the indebtedness of the Note covering a fee simple interest
in real property located at 213 Chelsea Road, Monticello, Minnesota and legally
described on Exhibit A attached to the Mortgage (the “Property”);         2.4.
Guaranties. Guaranties (each, a “Guaranty” and collectively, the “Guaranties”)
of Borrower’s obligations hereunder in favor of Lender executed and delivered by
WSI Industries, Co., a Minnesota corporation and WSI Rochester, Inc., a
Minnesota corporation (each, a “Guarantor” and collectively, the “Guarantors”),
guarantying the Loan as more fully set forth in each Guaranty.

 

  -2- 

  

 

  2.5. Indemnification Agreement. An Indemnification Agreement –
Environmental/ADA executed by the Borrower and all Guarantors in favor of Lender
indemnifying Lender for any environmental or ADA issues on the Property (the
“Indemnification Agreement”);         2.6. Certificate and Resolution of
Borrower. A Certificate of Incumbency and Resolution executed by the Borrower
with attached copies of the Borrower’s organizational documents and a resolution
authorizing the borrowing of the Loan and execution and delivery of the Loan
Document (the “Borrower Authority Documentation”).         2.7. Certificate and
Resolution of Each Entity Guarantor. A Certificate of Incumbency and Resolution
executed by each Guarantor that is an entity with attached copies of such
Guarantor’s organizational documents and a resolution authorizing the
guarantying of the Loan and execution and delivery of the Guaranty and
Indemnification Agreement (the “Guarantor Authority Documentation”).        
2.8. Affidavit of Borrower. An Affidavit of Borrower executed by the Borrower
certifying to the Lender that there are no tax liens, judgments against the
Property or that there has been no labor or materials furnished to the Property
within the last 120 days, or that there is no unrecorded documents or parties in
possession except as set forth in the Permitted Encumbrances (as defined in the
Mortgage).

 

(The foregoing shall be hereinafter referred as the “Loan Documents”).

 

  3. Representations and Warranties. The Borrower represents and warrants that:
        3.1. Organization, Qualification and Authorization. Borrower is a
corporation, validly existing and in good standing under the laws of the State
of Minnesota; has the power and authority to own its property and to carry on
its business as now being conducted; and is duly qualified and licensed to do
business, and is in good standing, in every jurisdiction in which the nature of
the business in which it is engaged makes such qualification or licensing
necessary.         3.2. Organization, Qualification and Authorization. Each
Guarantor is a corporation, validly existing and in good standing under the laws
of the State of Minnesota; has the power and authority to own its property and
to carry on its business as now being conducted; and is duly qualified and
licensed to do business, and is in good standing, in every jurisdiction in which
the nature of the business in which it is engaged makes such qualification or
licensing necessary.         3.3. Validity of Obligations. Borrower has full
power, right and authority to execute and deliver this Agreement, the Loan
Documents and all other documents and agreements required to be delivered by it
hereunder, to obtain the credit herein provided for, and to perform and observe
each and all of the matters and things provided for in the Loan Documents. The
execution and delivery of the Loan Documents and the performance or observance
of the terms thereof has been duly authorized by all necessary company and
member action and do not contravene or violate any provision of law or any
provision of the Borrower’s organizational documents or any covenant, indenture
or agreement of or binding upon Borrower nor require the consent or approval of
any governmental entity or agency.

 

  -3- 

  

 

  3.4. Title to Assets. The Borrower has good and marketable title to all of its
property and assets reflected in the latest financial statements delivered to
the Lender, subject to the encumbrances as therein detailed, and subject to such
restrictions, easements, encroachments and other encumbrances to which such
assets are customarily subject or which have no material adverse effect on the
value of the Property.         3.5. Litigation. To its actual knowledge, no
actions, suits or proceedings are pending or, to Borrower’s knowledge,
threatened, against or affecting it before any court, governmental or
administrative body or agency which might result in any material adverse change
in the operations, business property, assets or condition (financial or
otherwise) of Borrower, or which would question the validity of this Agreement
or of any action taken or to be taken by the Borrower pursuant to or in
connection with this Agreement.         3.6. No Events of Default. No Event of
Default as hereinafter defined has occurred and is continuing as of the date
hereof and no event has occurred and is continuing which would be an Event of
Default hereunder were it not for any grace period specified herein or which
would become an Event of Default if notice thereof were given to Borrower.      
  3.7. Use of Proceeds. The Borrower shall use the proceeds to refinance
existing debt secured by the Property.         3.8. Financial Condition. The
financial statements of the Borrower and Guarantors heretofore furnished to the
Lender, are complete and correct in all material aspects and fairly present the
financial condition of the Borrower and Guarantors, as of the date of such
statements, and have been accurately prepared containing all relevant financial
items. Since the most recent set of financial statements delivered by the
Borrower and Guarantors to the Lender, there have been no material adverse
changes in the financial condition of the Borrower or Guarantors.         3.9.
Licenses. The Borrower possesses adequate licenses, permits, franchises,
patents, copyrights, trademarks and trade names, or rights thereto, to conduct
its business substantially as now conducted and as presently proposed to be
conducted with Borrower.         3.10. Taxes. The Borrower has filed all tax
returns required to be filed and either paid all taxes shown thereon to be due,
including interest and penalties, which are not being contested in good faith
and by appropriate proceedings, or provided adequate reserves for payment
thereof, and the Borrower has no information or knowledge of any objections to
or claims for additional taxes in respect of federal income or excise profit tax
returns for prior years.

 

  -4- 

  

 

4. Affirmative Covenants. The Borrower covenants and agrees with Lender that so
long as any amount remains unpaid on the Note, Borrower will:

 

  4.1. Maintain Assets. Maintain and keep its assets, properties and equipment
in good repair, working order and condition and from time to time make or cause
to be made all needed renewals, replacements and repairs so that at all times
Borrower’s business can be operated efficiently.         4.2. Insurance. In
accordance with Section 10 of the Mortgage, insure and keep insured all of its
property of an insurable value (except sign structures, posters, or panels)
under all risk policies in an amount reasonably acceptable to the Lender and
carry such other property insurance as is usually carried by persons engaged in
the same or similar business, all such insurance, to name the Lender as loss
payee with a standard mortgage clause, and from time to time furnish to Lender
upon request appropriate evidence of the carrying of such insurance, but not
more often than twice in a calendar year.         4.3. Financial Information.
Furnish to the Lender:

 

(a) Within ninety (90) days after the end of Borrower’s fiscal year, a set of
consolidated audited financial statements for such fiscal year for Borrower and
Guarantors, including a balance sheet, statement of cash flow, profit and loss
statement and related statements prepared by a certified public accountant in
accordance with normal and customary accounting procedures, all in reasonable
detail;

 

(b) Within thirty (30) days after the end of each month, a set of internally
prepared consolidated financial statements for Borrower for the previous month,
including a balance sheet, statement of cash flow, profit and loss statement and
related statements in accordance with normal and customary accounting
procedures, all in reasonable detail;

 

(c) Within forty-five (45) days after the end of each quarter, a set of
consolidated financial statements for Borrower for the previous quarter,
including a balance sheet, statement of cash flow, profit and loss statement and
related statements as such financial statements are approved by the Board of
Directors and in accordance with normal and customary accounting procedures, all
in reasonable detail;

 

(d) Within twenty (20) days of the request of Lender, Borrower shall provide to
Lender an accounts receivable aging and inventory listing, both in form and
content reasonably acceptable to Lender; and

 

(e) Such other information as the Lender may reasonably request from time to
time.

 

  4.4. Access to Records. Permit any person designated by Lender, at Lender’s
expense upon at least twenty-four (24) hour reasonable prior notice, to visit
and inspect any of its properties, corporate books and financial records and to
discuss its affairs, finances and accounts with the principal officers of
Borrower, all at such reasonable times and as often as Lender may reasonably
request.

 

  -5- 

  

 

  4.5. Taxes, Assessments and Charges. Promptly pay over to the appropriate
authorities all sums for taxes deducted and withheld from wages as well as the
employer’s contributions and other governmental charges imposed upon or asserted
against Borrower’s income, profits, properties and rental charges or otherwise
which are or might become a lien charged upon Borrower’s properties, unless the
same are being contested in good faith by appropriate proceedings and adequate
reserves shall have been established on Borrower’s books with respect thereto.  
      4.6. Notification of Changes. Promptly notify the Lender of:

 

(a) Any litigation which might materially and adversely affect Borrower;

 

(b) The occurrence of any Event of Default under this Agreement or any event of
which Borrower has knowledge and which, with the passage of time or giving of
notice or both, would constitute an Event of Default under this Agreement; or

 

(c) Any material adverse change in the operations, business, properties, assets
or conditions, financial or otherwise, of the Borrower.

 

  4.7. Company Existence. The Borrower shall maintain its corporate existence in
compliance with all applicable statutes, laws, rules and regulations.        
4.8. Books and Records. Keep true and accurate books, records and accounts in
accordance with sound accounting and bookkeeping practices.         4.9.
Reimbursement of Expenses. Promptly reimburse Lender for any and all reasonable
out-of-pocket expenses, and all fees and disbursements, including actual and
reasonable attorneys’ fees incurred and paid for by Lender, incurred in
connection with the preparation and performance of this Agreement and the
instruments and documents related thereto, and all expenses of collection of the
Loan to be made hereunder, including actual and reasonable attorneys’ fees
incurred and paid for by Lender.         4.10. Environmental Compliance. Comply
with all its obligations and undertakings in the Indemnification Agreement.    
    4.11. Working Capital. At all times while the Loan is outstanding, Borrower
shall maintain minimum Working Capital of no less than $4,500,000.00. “Working
Capital” shall be defined as current assets (to include cash, accounts,
receivables and inventory) minus current liabilities. The Working Capital
covenant shall be tested monthly commencing on March 31, 2017 and tested monthly
thereafter.

 

  -6- 

  

 

  4.12. Tangible Net Worth. At all times while the Loan is outstanding, Borrower
shall maintain a minimum Tangible Net Worth of no less than $9,000,000.00.
“Tangible Net Worth” shall be defined as net worth less intangible assets and
goodwill. The Tangible Net Worth shall be tested monthly commencing on March 31,
2017 and tested monthly thereafter.         4.13. Compliance Certificate. Within
thirty (30) days after the end of each month while the Loan is outstanding,
Borrower shall complete and submit a Compliance Certificate in the form attached
as Exhibit A, certifying the information contained thereof is true and correct.

 

5. Negative Covenants. The Borrower hereby covenants and agrees with the Lender
that so long as any amount shall remain unpaid on the Note, or so long as Lender
has any obligation to make advances hereunder, Borrower will not:

 

  5.1. Merge, Consolidate or Sell. Merge or consolidate with or into another
entity, or lease, or sell all or substantially all of its property and business
to any other entity or entities.         5.2. Default on Other Obligations.
Default upon or fail to pay, beyond any applicable periods of grace, any of its
other debts or obligations as the same mature, unless the same are being
contested in good faith by appropriate proceedings and adequate reserves shall
have been established on Borrower’s books with respect thereto.         5.3.
Material Adverse Change. While the Loan is outstanding, Borrower shall not have
a material adverse change in its operations, business, properties, assets or
financial condition, which would materially impair to the risk of repayment of
the Note.

 

  6. Defaults.         6.1. Event of Default. Any one or more of the following
events shall constitute an Event of Default:

 

(a) Payment. Borrower shall fail to pay, within ten (10) days of when due, any
payments due under the Note; or

 

(b) Other Payments. Borrower shall fail to pay any amounts other than those set
forth in Section 6.1(a) herein required by the Borrower under the Loan Documents
within ten (10) days of when due; or

 

(c) Other Covenants or Agreements Herein. Borrower shall default in any material
respect in the due performance or observance of any term, covenant or agreement
contained in this Agreement or any of the other Loan Documents (other than
payments under the Note) and such default shall continue for a period of thirty
(30) days after written notice thereof shall have been given by Lender to
Borrower or if such default does not consist of the non-payment of money and
cannot reasonably be cured within thirty (30) days, for such longer period of
time not exceeding sixty (60) days as may be necessary to cure such default with
the exercise of due diligence so long as Borrower is diligently proceeding to
cure such default; or

 

  -7- 

  

 

(d) Default In Favor of Third Parties. Borrower defaults under any loan,
extension of credit, security agreement, purchase or sales agreement, or any
other agreement, in favor of any other creditor or person that may reasonably be
expected to materially affect any of the Property or Borrower’s ability to repay
the Note or perform Borrower’s obligations under any of the Loan Documents and
such default is not cured within thirty (30) days; or

 

(e) Insolvency. Borrower or Guarantors shall: (i) become insolvent; (ii) suspend
business; (iii) make a general assignment for the benefit of its or their
creditors; (iv) admit in writing its, his or their inability to pay its, his or
their debts generally as they mature; (v) file a petition in bankruptcy or a
petition or answer seeking a reorganization, arrangement with creditors or other
similar relief under the Federal bankruptcy laws or under any other applicable
law of the United States of America or any State thereof; (vi) consent to the
appointment of a trustee or receiver for Borrower or Guarantors or for a
substantial part of its, his or their property; (vii) be adjudicated a bankrupt
or fail to cause an involuntary petition in bankruptcy to be dismissed within
sixty (60) days after the filing thereof; (viii) take any action for the purpose
of effecting or consenting to any of the foregoing; or (ix) have an order,
judgment or decree entered appointing a trustee, conservator or receiver for
Borrower or Guarantors or for a substantial part of its property, or approving a
petition filed against Borrower or Guarantors seeking a reorganization,
arrangement with creditors or other similar relief under the Federal bankruptcy
laws or under any other applicable law of the United States of America or any
State hereof, which order, judgment or decree shall not be vacated or set aside
or stayed within sixty (60) days from the date of entry; or

 

(f) Representations and Warranties. If any material representation or warranty
contained in this Agreement or any of the other Loan Documents or any letter or
certificate furnished or to be furnished to the Lender by the Borrower pursuant
to this Agreement proves to be false in any material respect as of the date
executed or delivered to Lender; or

 

(g) Judgments. Judgments against Borrower for the payment of money totaling in
excess of $50,000.00 shall be outstanding for a period of thirty (30) days
without a stay of execution; or

 

(h) Material Adverse Change. Any Material Adverse Change shall occur in the
condition (financial or otherwise) of the Borrower or any Guarantor which, in
the reasonable opinion of the Lender, materially increases its risk with respect
to the Note; or

 

  -8- 

  

 

(i) Other Agreements. Borrower defaults under the terms and conditions of any
other agreements with or indebtedness to the Lender which default is not cured
within any applicable cure period, or if no cure period is provided and such
default does not consist of non-payment of money, such default is not cured
within thirty (30) days of receipt of written notice from Lender of such
default, except no notice shall be provided for a default under Section 6.1(a)
or 6.1(b) herein.

 

  6.2. Lender’s Right on Default. Upon the occurrence of an Event of Default,
Lender may, at its option and without notice: (a) refuse to advance against the
Note; (b) accelerate amounts outstanding on the Note and demand their immediate
payment in full without presentment or other demand, protest, notice of dishonor
or any other notice of any kind, all of which are expressly waived; (c)
foreclose its lien on the Property pursuant to the Mortgage; (d) seek
appointment of a receiver; and (e) take such other actions as may otherwise be
available in equity or at law. All remedies of the Lender shall be cumulative.  
      7. Miscellaneous.         7.1. Binding Effect. The parties hereto agree
that this Agreement shall be binding upon and inure to the benefit of their
respective successors in interest and assigns including any holder of the Note,
provided, however, that Borrower may not assign or transfer its interest
hereunder without the prior written consent of the Lender.         7.2.
Governing Law. This Agreement and the rights and obligations of the parties
hereunder and under the Note, as applicable, and any other Loan Documents, shall
be construed in accordance with and governed by the laws of the State of
Minnesota. Borrower hereby consents to the jurisdiction of the courts of the
State of Minnesota for any actions brought hereon or on the Note, as applicable.
        7.3. Notices. Any notices required or contemplated hereunder shall be
effective upon two (2) business days after placing thereof in the United States
mail, certified mail and with return receipt requested, postage prepaid, and
addressed as follows:

 

  If to Borrower: WSI Industries, Inc.     213 Chelsea Road     Monticello, MN
55362     Attn: Paul Sheely         If to Lender: Tradition Capital Bank    
7601 France Avenue South, Suite 140     Edina, MN 55435     Attn: Natalia
Armitage

 

  -9- 

  

 

  With a copy to: Messerli & Kramer P.A.     1400 Fifth Street Towers     100
South Fifth Street     Minneapolis, Minnesota 55402     Attn: Michelle R.
Jester, Esq.

 

  7.4. Offset. Borrower hereby grants to Lender a security interest in all
accounts of Borrower with the Lender. Upon the occurrence of an Event of
Default, Lender is authorized at any time and from time to time without notice
to Borrower or to any other person, any such notice being hereby expressly
waived, to set off any and all deposits, and any other indebtedness at any time
held or owing by Lender, to or for the credit or the account of Borrower,
against the obligations and liabilities of Borrower to Lender under this
Agreement and the Note, as applicable.         7.5. No Waivers. No failure or
delay on the part of Lender in exercising any right, power or privilege
hereunder and no course of dealing between Borrower and Lender shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, power,
or privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.         7.6. Counterpart
Signatures. This Agreement may be executed in any number of counterparts and by
different parties hereto on separate counterparts, each of which counterparts,
when so executed and delivered, shall be deemed to be an original and all of
which counterparts, taken together, shall constitute one and the same Agreement.
        7.7. Headings. The headings of various sections of this Agreement have
been inserted for reference only and shall not be deemed to be a part of this
Agreement.         7.8. Amendment and Waiver. Neither this Agreement nor any
provision hereof may be modified, waived, discharged or terminated orally, but
only by an instrument in writing signed by the party against whom enforcement of
the change, waiver, discharge or termination is sought.         7.9. OFAC Lists.
Borrower represents and warrants to Lender that: (i) no Related Entity is (and
to Borrower’s knowledge after diligent inquiry, no other person holding any
legal or beneficial interest whatsoever in Borrower, directly or indirectly, is)
included in, owned by, controlled by, acting for or on behalf of, providing
assistance, support, sponsorship, or services of any kind to, or otherwise
associated with any of the persons referred to or described in any list of
persons, entities, and governments issued by the Office of Foreign Assets
Control of the United States Department of the Treasury (“OFAC”) pursuant to
Executive Order 13224 – Blocking Property and prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism, as amended
(“Executive Order 13224”), or any similar list issued by OFAC or any other
department or agency of the United States of America (collectively, the “OFAC
Lists”); and (ii) none of the Related Entities are controlled by, acting for or
on behalf of, providing assistance, support, sponsorship, or services of any
kind to, or otherwise associated with any of the persons referred to or
described in any list of persons, entities, and governments issued by OFAC
pursuant to Executive Order 13224, or any other OFAC Lists. “Related Entity”
shall mean Borrower, Assignors, Guarantors, or any member of Borrower, Assignors
or Guarantors and any other affiliate of Borrower, Assignors and Guarantors
which directly or indirectly owns any legal or beneficial interest in Borrower.

 

  -10- 

  

 

  7.10. Compliance with Anti-Terrorism Regulations.

 

(a) Borrower hereby covenants and agrees that: (i) no Related Entity will be
included in, owned by, controlled by, act for or on behalf of, provide
assistance, support, sponsorship, or services of any kind to, or otherwise
associated with any of the persons referred to or described in any list of
persons, entities, and governments issued by OFAC pursuant to Executive Order
13224 or any other OFAC Lists; and (ii) none of the Related Entities will be
controlled by, act for or on behalf of, provide assistance, support,
sponsorship, or services of any kind to, or otherwise associate with any of the
persons referred to or described in any list of persons, entities, and
governments issued by OFAC pursuant to Executive Order 13224, or any other OFAC
lists.

 

(b) Borrower hereby covenants and agrees that it will comply at all times with
the requirements of Executive Order 13224; the International Emergency Economic
Powers Act, 50 U.S.C. Section 1701-06; the United and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Pub. L. 107-56; the Iraqi Sanctions Act, Pub. L. 101-513, 104 Stat.
2047-55; the United Nations Participation Act, 22 U.S. C. Section 287c; the
Antiterrorism and Effective Death Penalty Act, (enacting 8 U.S.C. Section 219,
18 U.S.C. Section 2332d, and 18 U.S.C. Section 2339b); the International
Security and Development Cooperation Act, 22 U.S.C. Section 2349 aa-9; the
Terrorism Sanctions Regulations, 31 C.F.R. Part 595; the Terrorism List
Government Sanctions Regulations, 31 C.F.R. Part 596; and the Foreign Terrorist
Organizations Sanctions Regulations, 31 C.F.R. Part 597 and any similar laws or
regulation currently in force or hereafter enacted (collectively, the
“Anti-Terrorism Regulations”).

 

(c) Borrower herby covenants and agrees that if it becomes aware or receives any
notice that any Related Entity is named on any of the OFAC Lists (such
occurrence, an “OFAC Violation”), Borrower will immediately: (i) give notice to
Lender of such OFAC Violation; and (ii) comply with all laws applicable to such
OFAC Violation (regardless of whether the party included on any of the OFAC
Lists is located within the jurisdiction of the United States of America),
including without limitation, the Anti-Terrorism Regulations, and Borrower
hereby authorizes and consents to Lender’s taking any and all steps Lender deems
necessary, in its sole discretion, to comply with all Laws applicable to any
such OFAC Violation, including, without limitation, the requirements of the
Anti-Terrorism Regulations (including the “freezing” and/or “blocking” of
assets).

 

  -11- 

  

 

(d) Upon Lender’s request from time to time during the term of the Loan,
Borrower agrees to deliver a certification confirming that the representations
and warranties set forth in Section 7.9 above remain true and correct as of the
date of such certificate and confirming Borrower’s compliance with this Section
7.10.

 

  7.11. Fees. Borrower agrees to pay to Lender an initial non-refundable loan
origination fee of $9,250.00 on the date hereof (the “Origination Fee”).
Borrower agrees also to pay to Lender upon demand all reasonable out-of-pocket
costs incurred by Lender in connection with the Loan transaction contemplated
hereby, including all actual and reasonable attorney fees incurred and paid for
by Lender in connection with this Loan Agreement or the transactions
contemplated hereby, appraisal fees, Title Company fees and other customary
charges. If Borrower does not comply with the terms and conditions of this Loan
Agreement, the loan or service fees shall not be refunded but shall be
considered fully earned by Lender notwithstanding the cancellation of this Loan
Agreement, and Borrower shall remain liable to pay and shall pay to Lender the
attorney fees referred to in this Section.         7.12. Account Relationship.
Borrower acknowledges that it shall maintain its primary deposit account,
including its operating account, with the Lender. The monthly payment due under
the Note shall be automatically deducted each month out of the operating account
held by the Borrower at the Lender. Borrower shall be responsible to ensure
sufficient amounts exist in the deposit account for the monthly payment amount
to be under the Note and that a failure to keep sufficient funds in the deposit
account shall not alleviate Borrower’s obligation to timely make payments under
the Note.         7.13. Participations. Lender shall have the right to grant
participations in the Loan to one or more other lending institutions, and such
participants shall be entitled to the benefits of this Agreement, to the same
extent as if they were a direct party hereto; provided, however, that no such
participation by any such participant shall in any way affect the obligation of
the Lender under the Loan; and provided further that no such participant shall
be entitled to receive payment hereunder of any amount greater than the amount
which would have been payable had the Lender not granted a participation to such
participant.

 

[Remainder of this page intentionally left blank; signature page follows]

 

  -12- 

  

 

Executed in Minneapolis, Minnesota, as of the year and day first above written.

 

  BORROWER:       WSI INDUSTRIES, INC.,   a Minnesota corporation         By:
/s/ Paul D. Sheely   Paul D. Sheely   Its: Chief Financial Officer

 

  LENDER:       TRADITION CAPITAL BANK,   a Minnesota banking corporation      
  By: /s/ Natalia Armitage   Natalia Armitage   Its: Senior Vice President

 

   

  

 

EXHIBIT A

 

COMPLIANCE CERTIFICATE

 

See attached.

 

   

  

 

COMPLIANCE CERTIFICATE

 



TO: Tradition Capital Bank, a Minnesota banking corporation (“Lender”).



 

Pursuant to that certain Loan Agreement dated February 15, 2017, by and between
the WSI INDUSTRIES, INC., a Minnesota corporation (“Borrower”) and Lender, and
any amendments thereto and extensions thereof (“Loan Agreement”), the
undersigned hereby:

 

A. Repeats and reaffirms to the Lender each and all of the representations and
warranties made by the Borrower in the Loan Agreement and the agreements
referred to therein or related thereto, and certifies to the Lender that each
and all of said warranties and representations are true and correct as of the
date hereof, except as they relate to an earlier date. Unless otherwise defined
herein, all terms used herein which are defined in the Loan Agreement shall have
the same meanings herein as in the Loan Agreement.     B. Represents, warrants
and certifies to the Lender that the Borrower has achieved the required dollar
amount set forth below for each of the covenants as defined in Sections 4.11 and
4.12 of the Loan Agreement as of the date of this Compliance Certificate.

 

Covenants  Required   Actual  Minimum Tangible Net Worth  $9,000,000.00   $- 
Minimum Working Capital  $4,500,000.00   $- 

 

C. Represents, warrants and certifies that no Event of Default is existing at
the date of this Compliance Certificate, and to the best of the knowledge and
belief of the officer of the undersigned executing this Compliance Certificate,
there has not been (except as may be otherwise indicated below) any change since
the computation date specified above which would materially change any of the
amounts shown above as such amounts were computed as of the date of this
Compliance Certificate:    

 

Date:   WSI INDUSTRIES, INC.,       a Minnesota corporation                 By:
/s/ Paul D. Sheely       Paul D. Sheely       Its: Chief Financial Officer

 

   

  

 

